Citation Nr: 1644697	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1992 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied the Veteran's application to reopen a previously denied claim of service connection for GERD.

In August 2016, the Board granted the Veteran's application to reopen service connection for GERD, and remanded the issue of entitlement to service connection for GERD to the RO for initial adjudication.  The Board also found that the Veteran had withdrawn an application to reopen a claim for service connection for chronic fatigue, as well as a claim for service connection for allergies and migraine headaches.  See 38 C.F.R. § 20.204 (2015).

In an October 2016 statement, the Veteran raised the issues of reopening service connection for chronic fatigue, in addition to service connection for allergies and migraine headaches.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 19.9(b) (continuing to provide for Board referral of unadjudicated claims) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his currently diagnosed GERD is related to gastrointestinal problems he had in service.  

Service treatment records reflect that the Veteran was treated on multiple occasions during service for complaints of nausea and vomiting; he was diagnosed on those occasions with gastritis and gastroenteritis, although EGD study performed in February 1993 was normal.

Following service, a March 1996 VA general medical examination notes "while the Veteran was in the Persian Gulf he developed a feeling of fever, chills, night sweats, nausea, and fatigue.  He had the above symptoms since that time."  VA treatment notes dated June 2006, June 2010, and May 2010 show an active diagnosis of GERD.

The Board notes that the AOJ scheduled the Veteran for a VA gastrointestinal examination in July 2015, but he failed to appear.  In an October 2016 statement, the Veteran asserted that he has failed to appear at "so many" VA examinations because the AOJ sent the appointment letter to the wrong address.  Although it is unclear as to whether the Veteran was including his failure to appear at the scheduled VA gastrointestinal examination, the Board cannot conclude that the Veteran failed to appear without good cause.

Under the circumstances, the Board finds that a remand is warranted to obtain a medical opinion as to the etiology of the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated since May 2013 and associate them with the claims file.

2.  Request an opinion from an appropriate specialist physician.

The Veteran's entire record must be reviewed by the physician. The physician should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the current GERD or any other diagnosed gastrointestinal disorder had its onset in service or is otherwise related to service, to include gastrointestinal symptoms and diagnoses therein.

The physician should provide a complete explanation for all conclusions reached.
 
3.  Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

